 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTINA McCALL
   Assistant United States Attorney
 3 Christina.McCall@usdoj.gov

 4 Attorneys for Plaintiff
   United States of America
 5

 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                          CASE NO. 19-CR-0216 JAM
10                                Plaintiff,            STIPULATION TO EXCLUDE TIME UNDER
                                                        SPEEDY TRIAL ACT; FINDINGS AND ORDER
11                         v.
                                                        DATE: June 16, 2020
12   TIMOTHY HORWATH,                                   TIME: 9:15 a.m.
                                                        COURT: Hon. John A. Mendez
13                               Defendant.
14

15                                              STIPULATION

16          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

17 through defendant’s counsel of record, hereby stipulate as follows:

18          1.     By previous order (ECF No. 17), in compliance with General Orders 611 and 612, the

19 Court continued the status conference in this matter from April 14, 2020 to June 16, 2020 at 9:15 a.m.

20          2.     By this stipulation, the parties move to exclude time between April 14, 2020 and June 16,

21 2020, under Local Code T4.

22          3.     The parties agree and stipulate, and request that the Court find the following:

23                 a)      The discovery produced in this case so far includes certain investigative reports,

24          criminal history information, and recorded statements of the defendant. Discovery produced to

25          date includes over 750 pages of documents and photographs, four sets of audio recordings and

26          one video recording. This discovery has been produced directly to counsel. Defense counsel

27          recently sent an expanded discovery request, and the case agent is assessing which information is

28          available to respond to that request. The government has offered to conduct a review of the


      STIP. TO EXCLUDE TIME UNDER SPEEDY                 1
      TRIAL ACT
 1          contraband evidence in this case for defense counsel, pursuant to 18 U.S.C. § 3509(m), and

 2          continues to offer further review of contraband evidence.

 3                  b)     Counsel for defendant desires additional time to: research potential defenses and

 4          motions; discuss legal issues, strategies and potential evidence in the case with their client; and

 5          review additional information from the government. Additionally, in light of the current outbreak

 6          of COVID-19 coronavirus, and recommended precautions designed to slow the transmission of

 7          the virus, in-person meetings with clients are difficult to arrange at this time.

 8                  c)     Counsel for defendant believes that failure to grant the above-requested

 9          continuance, especially in light of the coronavirus outbreak, would deny them the reasonable

10          time necessary for effective preparation, taking into account the exercise of due diligence.

11                  d)     The government joins in the request for the continuance.

12                  e)     Based on the above-stated findings, the ends of justice served by continuing the

13          case as requested outweigh the interest of the public and the defendant in a trial within the

14          original date prescribed by the Speedy Trial Act.

15 For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which

16 trial must commence, the time period of April 14, 2020 to June 16, 2020, inclusive, is deemed

17 excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

18 continuance granted by the Court at defendant’s request on the basis of the Court’s finding that the ends

19 of justice served by taking such action outweigh the best interest of the public and the defendant in a

20 speedy trial.

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

        STIP. TO EXCLUDE TIME UNDER SPEEDY                2
        TRIAL ACT
 1           4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4           IT IS SO STIPULATED.

 5    Dated: March 26, 2020                                    MCGREGOR W. SCOTT
                                                               United States Attorney
 6
                                                               /s/ CHRISTINA McCALL
 7                                                             CHRISTINA McCALL
                                                               Assistant United States Attorney
 8

 9    Dated: March 26, 2020                                    By: /s/ DAVID D. FISCHER
                                                               DAVID D. FISCHER
10                                                             DAVID W. DRATMAN
                                                               Counsel for Defendant
11                                                             TIMOTHY HORWATH
12
                                            FINDINGS AND ORDER
13
             The Court has read and considered the Stipulation to Exclude Time Under Speedy Trial Act filed
14
     by the parties in this matter. The Court hereby finds that the Stipulation, which this Court incorporates
15
     by reference into this Order, demonstrates facts that provide good cause for a finding of excludable time
16
     pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
17
             The Court further finds that: (i) the ends of justice served by the continuance outweigh the best
18
     interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would deny
19
     defense counsel the reasonable time necessary for effective preparation, taking into account the exercise
20
     of due diligence. Time is excluded under the Speedy Trial Act between April 14, 2020 and June 16,
21
     2020.
22
             Nothing in this Order shall preclude a finding that other provisions of the Speedy Trial Act
23
     dictate that additional time periods are excluded from the period within which trial must commence.
24
             DATED: 3/26/2020
25
                                                            /s/ John A. Mendez
26                                                      THE HONORABLE JOHN A. MENDEZ
                                                        UNITED STATES DISTRICT COURT JUDGE
27

28

      STIP. TO EXCLUDE TIME UNDER SPEEDY                   3
      TRIAL ACT
